DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for lack of prosecution. During the case management conference on August 3, 2010, Plaintiffs' representative, W. Scott Phinney (Phinney), agreed to file a status report with the court by September 30, 2010. On October 8, 2010, a member of the court's operations team telephoned Phinney to remind him about the overdue status report. On October 28, 2010, the court sent the parties a Journal Entry advising them that if it did not receive Plaintiffs' status report by November 8, 2010, the court would dismiss the appeal. That date has passed and the court has not received Plaintiffs' status report.
As of the date of this Decision, the court has received no further communication from Phinney. Under such circumstances, the court finds this matter should be dismissed for lack of prosecution. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ___ day of November 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Dan Robinsonon November 24, 2010. The Court filed and entered this documenton November 24, 2010.